Exhibit 10.6

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
June 15, 2010, is entered into by and between QEP Resources, Inc., a Delaware
corporation (the “Company”), Questar Corporation, a Utah corporation
(“Questar”), and Richard J. Doleshek (“Executive”).

WHEREAS, the Board of Directors of Questar has determined that it is
appropriate, desirable and in the best interests of Questar and its stockholders
to separate Questar into two separate, independent and publicly traded companies
(the “Separation”): (i) one comprising the exploration and production business,
which shall be owned and conducted, directly or indirectly, by the Company, and
(ii) one comprising the utility business, which shall continue to be owned and
conducted, directly or indirectly, by Questar;

WHEREAS, Questar and the Company have entered into that certain Separation and
Distribution Agreement (the “Separation Agreement”), setting forth the terms
pursuant to which the Company shall be separated from Questar;

WHEREAS, Executive previously entered into an Employment Agreement dated as of
May 7, 2009 with Questar (the “Questar Employment Agreement”);

WHEREAS, the Company desires Executive to serve the Company as its Executive
Vice President, Chief Financial Officer and Treasurer upon the terms and subject
to the conditions set forth in this Agreement;

WHEREAS, the parties hereto acknowledge and agree that the Questar Employment
Agreement, and all of Executive’s rights and interest therein and thereunder,
are hereby cancelled and terminated upon the effectiveness of this Agreement, in
consideration of the parties hereto entering into this Agreement;

WHEREAS, in consideration of, and as a material inducement to, Questar and the
Company’s entrance into the Separation Agreement and consummation of the
“Distribution” (as such term is defined in the Separation Agreement), the
Company and Executive desire that this Agreement take effect upon the
Distribution, and upon its effectiveness, supersede and replace the Questar
Employment Agreement in its entirety; and

WHEREAS, this Agreement will become effective only if the Distribution occurs.



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

The terms set forth below have the following meanings:

Agreement Date means the first day immediately following the date of the
Distribution.

Anniversary Date means any annual anniversary of the Agreement Date.

Bifurcated Equity Grants means any stock options or restricted stock granted to
Executive while Executive was employed under the Questar Employment Agreement,
which grants were bifurcated and award agreements amended pursuant to that
certain Employee Matters Agreement by and between Questar and Company, dated as
of June 14, 2010.

Board means the Board of Directors of the Company.

Cause means any of the following: with respect to Executive’s termination of
employment means any of the following: (1) Executive’s conviction or plea of
nolo contendre to a felony or a misdemeanor involving moral turpitude,
(2) Executive’s engaging in an act of fraud, theft, embezzlement or willful
misappropriation of the property of the Company; (3) Executive engaging in an
act of dishonesty that causes a substantial detriment to the Company or its
Subsidiaries; (4) Executive’s violation of any Company policy or practice
regarding discrimination or harassment that would be grounds for termination of
any other Company employee; (5) Executive’s willful failure to perform
substantially the duties as contemplated by this Agreement (other than such
failure resulting from incapacity resulting from mental or physical illness);
and (6) Executive’s willful or intentional material breach of this Agreement
that results in financial detriment that is material to the Company and its
Subsidiaries taken as a whole.

For purposes of clause (6) of the preceding sentence, Cause shall not include
any one or more of the following: bad judgment, negligence, or any act or
omission that Executive believed in good faith to have been in or not opposed to
the interest of the Company (without intent of Executive to gain, directly or
indirectly, a profit to which he was not legally entitled).

Except for termination for Cause based on clauses (1) or (2) above, the Company
may not terminate Executive’s employment for Cause unless it has: (1) officially
given Executive written notice at least 30 days prior to the Date of Termination
of its intent to terminate Executive’s employment, which written notice shall
contain a detailed description of the specific reasons that form the basis for
such action; (2) provided Executive an opportunity to appear before the Board
prior to the Date of Termination to present arguments on his own behalf; and
(3) received the affirmative vote of at least two-thirds of the members of the
Board that it is proper to terminate Executive’s employment for Cause. Pending
the final resolution of any disputes concerning Executive’s termination of
employment for Cause, the Board my suspend Executive with pay.

Committee means the Compensation Committee of the Board.

Common Stock means the common stock of the Company.

 

2



--------------------------------------------------------------------------------

Company means QEP Resources, Inc. on a consolidated basis, or the ultimate
parent corporation of the acquiring or surviving company in the case of an
acquisition, merger, consolidation, etc. involving QEP Resources, Inc.

Conversion Awards means restricted stock granted under the 2010 Long-Term Stock
Incentive Plan or under the Questar Corporation Long-Term Stock Incentive Plan
issued in exchange for a cash award under the Questar Corporation Long-Term Cash
Incentive Plan for the 2009-2011 and 2010-2012 performance periods.

Date of Termination means the effective date of a Termination of Employment for
any reason, including death or Disability, whether initiated by the Company or
by Executive.

Disability means a condition that renders Executive unable to engage in any
substantial, gainful activity by reason of any medically-determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve months. The foregoing
definition of “Disability” shall be interpreted in a manner consistent with
Section 409A of the Code and the Internal Revenue Service and Treasury guidance
thereunder.

Good Reason with respect to Executive’s termination of employment means any of
the following events or conditions which occur without Executive’s written
consent and which remain in effect after notice has been provided by Executive
to the Company of such event or condition and the expiration of a 30 day cure
period: (i) a material diminution in Executive’s base compensation; (ii) a
material diminution in Executive’s authority, duties, or responsibility; (iii) a
material change in the geographic location at which Executive performs services;
or (iv) any other action or inaction that constitutes a material breach by the
Company or its Subsidiaries of this Agreement. Executive’s notification to the
Company must be in writing and must occur within a reasonable period of time,
not to exceed 90 days, following Executive’s discovery of the relevant event or
condition. Any reasonable determination by Executive that any of the specified
events has occurred and constitutes Good Reason shall be conclusive and binding
for all purposes.

Notwithstanding the above, it shall not constitute Good Reason if, at any time
during the term of this Agreement, Company assigns this Agreement to any entity
that is “spun off” or “split off” from Company, and such entity expressly
assumes the obligations of Company under this Agreement.

Subsidiary means any entity of which the Company, directly or indirectly, owns
at least 50 percent of the outstanding shares of capital stock or any
partnership interest entitled to vote for the election of directors.

Termination Without Cause means a Termination of Employment by the Company for
any reason other than Cause or Executive’s death or Disability.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

DUTIES

The Company shall employ Executive during the term of this Agreement as its
Executive Vice President and Chief Financial Officer, reporting to the President
and Chief Executive Officer, subject to all Company policies and procedures in
effect from time to time as amended in the discretion of Company. Executive,
during the term of this Agreement, shall devote substantially all of his
business time, attention, and effort to the performance of services to Company
in his capacity as Executive Vice President and Chief Financial Officer and to
the affairs of the Company and shall use his reasonable efforts to promote the
best interests of the Company. Executive shall perform the services required by
this Agreement at the Company’s present principal place of business or at such
other location(s) as may be mutually agreed by Company and Executive; provided,
however, that Company may from time to time require Executive to travel
temporarily to other locations on Company business consistent with the business
needs of Company.

ARTICLE 3

TERM OF EMPLOYMENT AGREEMENT

Subject to earlier termination in accordance with Article 7, this Agreement
shall begin on the Agreement Date and end on the Anniversary Date that is three
years after such Agreement Date (the “Employment Term”). Upon expiration of the
Employment Term, Executive’s continued employment with Company shall be on an
“at will” basis.

ARTICLE 4

COMPENSATION

4.1 Salary. The Company shall pay Executive an annual base salary of $470,000
payable in semi-monthly installments (“Base Salary”). The Committee shall review
Executive’s Base Salary when it reviews the base salaries paid to the Company’s
other executive officers each year. For the term of this Agreement, the
Committee may not reduce Executive’s Base Salary. Effective as of the date of
any such increase in Executive’s Base Salary, the Base Salary shall be
considered the new Base Salary for all purposes of this Agreement and may not
thereafter be reduced. Any increase in Base Salary shall not limit or reduce any
other obligation of the Company to Executive under this Agreement without
Executive’s written consent.

4.2 Annual Bonus Plans. Executive shall be nominated to participate in the
Company’s annual bonus plans, including the Annual Management Incentive Plan II
(“AMIP II”), for each performance period established during the term of this
Agreement and shall have an aggregate target bonus under such plans equal to at
least 90 percent of his base salary (“Target Bonus”). The annual minimum,
target, and maximum performance goals for the Company and its principal
Subsidiaries shall be approved by the Committee within 90 days after the
beginning of the performance period. The Committee can only increase, not
reduce, Executive’s target bonus under AMIP II.

 

4



--------------------------------------------------------------------------------

4.3 Other Bonus Programs. Executive shall be nominated to participate in the
Company’s Long-Term Cash Incentive Plan with a target bonus of not less than
$500,000, and any additional incentive compensation program adopted by the
Committee or the Board for the Company’s officers.

ARTICLE 5

STOCK OPTIONS, RESTRICTED

STOCK AND STOCK OWNERSHIP

5.1 Equity Grants. Executive shall be granted stock options, restricted stock
awards, stock appreciation rights, performance shares, or other equity-based
compensation pursuant to the Company’s 2010 Long-Term Stock Incentive Plan as
determined by the Committee in its sole and absolute discretion.

5.2 Stock Ownership. The Company requires all officers to own shares of the
Company’s common stock. Executive is expected to acquire on or before the Fifth
Anniversary Date of the Agreement Date (and retain throughout the term of this
Agreement) shares of the Company’s common stock (including phantom stock units)
having a value equal to at least three times his annual Base Salary. In
determining compliance with this requirement, Executive’s unvested restricted
stock will be treated as owned, however unvested stock options will not be
treated as owned. This shareholding requirement shall be subject to any policies
and procedures adopted by the Company’s Board of Directors applicable to all
other Company executives with shareholding requirements. Executive cannot sell
shares of common stock other than to satisfy tax obligations associated with
recognizing income in conjunction with stock distributions or stock options
without advance notice to the Company’s President and Chief Executive Officer.

ARTICLE 6

OTHER BENEFITS

6.1 Qualified Retirement Plans. During the term of this Agreement, Executive
shall be entitled to participate in the Company’s qualified retirement plans
(including defined benefit and defined contribution plans) sponsored by the
Company in accordance with the terms of such plans; provided, however that
Executive will not be eligible to accrue any additional benefits under the
Company’s defined benefit plan on and after the Agreement Date, but will instead
receive additional benefits under the Company’s nonqualified supplemental
executive retirement plan to compensate him for any loss of additional benefits
accrued under the defined benefit plan from the Agreement Date until the Date of
Termination.

6.2 Welfare Benefit Plans. During the term of this Agreement, Executive shall be
eligible to participate in the welfare benefit plans and programs (including
health, life insurance, catastrophe accident, cafeteria, and short-term and
long-term disability) sponsored by the Company in accordance with the terms of
such plans.

6.3 Paid Time Off. During the term of this Agreement, Executive shall be
entitled to paid time off (PTO) in accordance with the Company’s general rules
for PTO, except that Executive shall accrue 264 hours per year (22 hours per
month).

 

5



--------------------------------------------------------------------------------

6.4 Nonqualified Benefit Plans. During the term of this Agreement, Executive
shall be eligible to participate in the Company’s optional nonqualified plans
such as the Company’s deferred compensation plan(s), and any component programs
and the supplemental executive retirement plan.

6.5 Change in Control. Executive shall be nominated to participate in the
Company’s Executive Severance Compensation Plan (Executive Severance Plan),
which is a change in control severance plan. In the event of Executive’s
Termination of Employment following a “Change in Control” as defined in the
Executive Severance Plan, Executive shall be entitled to the greater of the
payment due him under the Executive Severance Plan or under Article 7 of this
Agreement, but not under both.

6.6 Other Benefits. During the term of this Agreement, Executive shall be
entitled to participate in any special programs adopted for the Company’s
officers.

6.7 Other Expenses. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable employment-related
expenses incurred by him and approved in accordance with the Company’s standard
policies. The amount of expenses eligible for reimbursement in Executive’s
taxable year may not affect the expenses for reimbursement in any other taxable
year.

ARTICLE 7

TERMINATION OF EMPLOYMENT

7.1 Termination for Cause. If the Company terminates Executive’s employment for
Cause, the Company shall only be required to pay Executive any earned but unpaid
Base Salary and any accrued but unused PTO (the “Accrued Obligations”).

7.2 Termination for Death or Disability. If Executive’s employment terminates
during the term of this Agreement due to his death or Disability, Executive
shall be entitled to the following:

(a) The Company will pay to Executive’s beneficiaries (in the event of his
death), or to Executive (in the event of his Disability), the Accrued
Obligations, plus an amount equal to:

 

  i. Executive’s Base Salary through the end of the month following the month in
which his death or Disability occurred;

 

  ii. Executive’s target bonus under the annual cash bonus plans maintained by
the Company for the year in which he died or became disabled; provided however,
that in the event that the Committee or Board has yet to establish Executive’s
target bonus under the annual cash bonus plans for such year, Executive’s target
bonus shall be deemed to be equal to his target bonus under the annual cash
bonus plans for the immediately preceding year; and.

 

  iii.

The pro-rated portion of Executive’s target bonus under the Company’s Long-Term
Cash Incentive Plan for each separate performance period that is

 

6



--------------------------------------------------------------------------------

 

outstanding as of the date of death or Disability; (including any performance
period still in existence under the Questar Long-Term Cash Incentive Plan);
provided, however, that in the event that the Committee or Board has yet to
establish Executive’s target bonus under the Long-Term Cash Incentive Plan for
the separate performance period beginning in the year in which Executive died or
became disabled, Executive’s target bonus for such performance period shall be
deemed to be equal to the target bonus established under the Long-Term Cash
Incentive Plan for the performance period beginning in the immediately preceding
year.

Any payments received under this Agreement due to death or Disability shall be
in lieu of payments otherwise due Executive on account of death or Disability
under the terms of any annual cash bonus, and Executive hereby waives his rights
to any such payments.

Amounts payable under this Section 7.2(a) will be paid in a cash lump sum,
subject to applicable withholdings, within 30 days of the Date of Termination.

(b) Any Bifurcated Equity Grants shall vest in accordance with the terms of such
grants with any vested options exercisable by Executive (or his estate in the
event of his death) in accordance with the terms of such option agreements. Any
grants of restricted stock, options to purchase shares of the Company’s common
stock, stock appreciation rights, or other equity-based awards (“Equity Grants”)
made to Executive under this Agreement on or following the Agreement Date, and
any Conversion Awards, shall vest in the event of Executive’s death or
Disability.

7.3 Termination Without Cause. If the Company terminates Executive’s employment
during the term of this Agreement for some reason other than Cause, death or
Disability, Executive will be entitled to the following:

(a) The Company shall pay Executive the Accrued Obligations, plus an amount (the
“Involuntary Severance Amount”) equal to:

 

  i. Three times Executive’s Base Salary; and

 

  ii. Three times the annual cash bonus(es) Executive actually received under
the Company’s annual bonus plan(s) as set forth in Section 4.2 (including, where
applicable, any annual bonus plan(s) while Executive was employed under the
Questar Employment Agreement) in the year immediately prior to the Date of
Termination. For the avoidance of doubt, annual bonus plan(s) does not include
any payment under the Company’s or Questar’s Long-Term Cash Incentive Plan
(except that Executive shall receive accelerated vesting of the Conversion
Awards set forth below).

Amounts payable under this subsection 7.3(a) will be paid in a cash lump sum,
subject to applicable withholdings, within 30 days of the Date of Termination.

 

7



--------------------------------------------------------------------------------

(b) Any Bifurcated Equity Grants shall vest in accordance with the terms of such
grants due to a Termination without Cause. Any Equity Grants made to Executive
under this Agreement on or following the Agreement Date, and any Conversion
Awards, shall vest in full on Executive’s Date of Termination.

The parties hereto acknowledge and agree that expiration of the Employment Term
by itself shall not be deemed to constitute a termination of Executive’s
employment by the Company for some reason other than Cause or otherwise entitle
Executive to any payments or benefits under this Section 7.3. Except for the
Accrued Obligations, Executive shall not be entitled to any payments or benefits
under this Section 7.3. after the expiration of the Employment Term.

7.4 Termination by Executive. Executive can terminate his employment for any
reason provided that he gives the Board written notice at least 30 days’ prior
to his Date of Termination.

(a) If Executive terminates his employment for reasons other than Good Reason,
the Company shall, within 30-days of the Date of Termination or any earlier time
required by law, pay Executive only the Accrued Obligations.

(b) If Executive terminates his employment for Good Reason, the Company shall
pay Executive the Accrued Obligations, plus the Involuntary Severance Amount.
Such amounts will be paid in a cash lump sum, subject to applicable
withholdings, within 30 days of the Date of Termination. Any Bifurcated Equity
Grants shall vest in accordance with the terms of such grants due to a
Termination by Executive for Good Reason. Any Equity Grants made to Executive
under this Agreement on or following the Agreement Date, and any Conversion
Awards, shall vest in full on an accelerated basis on Executive’s Date of
Termination. The parties hereto acknowledge and agree that expiration of the
Employment Term by itself shall not be deemed to constitute a termination of
Executive’s employment by Executive for Good Reason or otherwise entitle
Executive to any payments or benefits under this Section 7.4(b). Except for the
Accrued Obligations, Executive shall not be entitled to any payments or benefits
under this Section 7.4(b) after the expiration of the Employment Term.

7.5 Payments Conditioned on Release of Claims. Receipt of any payments or
benefits under this Article 7, other than the Accrued Obligations, shall be
contingent upon Executive’s execution of a legal release in a form satisfactory
to the Company, in its sole discretion, drafted so as to ensure (i) a final,
complete and enforceable release of all claims that Executive has or may have
against the Company (and its Subsidiaries, officers, agents, employees, or
assigns) relating to or arising in any way from Executive’s employment with the
Company and/or the termination thereof, and (ii) Executive’s continued
compliance with his obligations under Article 8 of this Agreement.

7.6 409A Payment and Ordering Rules. Payments under this Article 7 are intended
to qualify to the maximum extent possible as “short-term deferrals” exempt from
the application of Code Section 409A. Any payments that do not so qualify are
intended to qualify for the Code Section 409A exemption set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) (which exempts from Code Section 409A
certain payments made upon an “involuntary separation from service”). Any
payments under this Article 7 that are not exempted from Code Section 409A

 

8



--------------------------------------------------------------------------------

and that are payable prior to the date that is six months and one day after the
date of termination (the “Deferred Payment Date”) shall be withheld by the
Company and paid to Executive on the Deferred Payment Date or as soon thereafter
as is administratively feasible. Nothing in this paragraph shall prohibit the
Company and Executive from making use of any other Code Section 409A exemption
that may be applicable to a payment or benefit hereunder.

ARTICLE 8

RESTRICTIVE COVENANTS

8.1 Non-Solicitation of Employees. During the two-year period immediately
following the Date of Termination, Executive shall not directly or indirectly
employ or seek to employ any employees of the Company or its Subsidiaries and
shall not entice or otherwise encourage any such employee to leave such
employment.

8.2 Confidentiality. During the term of this Agreement, Executive shall maintain
the confidential nature of information concerning the Company’s financial
results and business strategies and shall not disclose such information to any
person whose interests are or may be adverse to the Company’s interests or any
person that may use such information to obtain personal financial gain.

After a termination of employment for any reason, Executive shall not, without
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge to anyone other than the Company and its
designees any confidential or secret knowledge or information of the Company or
its Subsidiaries that Executive has acquired or become acquainted with during
the period of Executive’s employment by the Company, whether developed by
himself or by others, concerning any trade secrets, confidential or business
plans or material (whether or not patented or patentable) directly or indirectly
useful in any aspect of the business of the Company or its Subsidiaries, any
confidential or secret development of the Company or its Subsidiaries, or any
other confidential information or secret aspects of the business of the Company
or its Subsidiaries (collectively, “Confidential Information”). At the time of
the termination of Executive’s employment, or at such other time as the Company
may request, Executive shall return all memoranda, notes, plans, records,
computer tapes and software and other documents and data (and copies thereof)
relating to Confidential Information that Executive may then possess or have
under his control.

8.3 Injunction. Executive acknowledges that monetary damages will not be an
adequate remedy for the Company in the event he breaches the provisions of this
Article. Consequently, Executive agrees that the Company is entitled to an
injunction to prevent Executive from any breach of the provisions of this
Article in addition to other rights that the Company may have.

ARTICLE 9

SUCCESSOR TO COMPANY

This Agreement shall bind any successor to the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation or
otherwise), in the same manner and to the same extent that the Company would be
obligated under this Agreement if no succession had taken place.

 

9



--------------------------------------------------------------------------------

In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Agreement, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Agreement, in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. In the event that a successor fails to expressly and
unconditionally assume and agree to perform the Company’s obligations under this
Agreement, such failure shall be deemed to be a material breach of this
Agreement.

ARTICLE 10

MISCELLANEOUS

10.1 Beneficiary. If Executive dies prior to receiving all of the amounts
payable to him in accordance with the terms of this Agreement, such amounts
shall be paid to one or more beneficiaries designated by Executive in writing to
the Company during his lifetime, or if no such beneficiary is designated, to the
beneficiary(ies) designated by Executive (or deemed by law to be designated)
under QEP Resources, Inc.’s Employee Investment Plan. Executive, without the
consent of any prior beneficiary, may change his designation of beneficiary or
beneficiaries at any time or from time to time by submitting to the Company a
new designation in writing, which shall not be effective until receipt by the
Company.

10.2 Assignment Successors. Except as provided above in Article 9, the Company
may not assign its rights and obligations under this Agreement without the prior
written consent of Executive. This Agreement shall be binding upon and inure to
the benefit of Executive, his estate and Beneficiaries, the Company and the
successors and permitted assigns of the Company.

10.3 Good Faith. During the term of this Agreement, Executive shall notify the
Company’s President and Chief Executive Officer of the Company if he is being
seriously considered for a senior management position with another entity.

10.4 Nonalienation. Benefits payable under this Agreement shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution of levy of any kind, either
voluntary or involuntary, prior to actually being received by Executive or a
beneficiary, as applicable, and any such attempt to dispose of any right to
benefits payable hereunder shall be void.

10.5 Arbitration. To the extent permitted by applicable law, any dispute under
this Agreement shall be settled by arbitration in Denver, Colorado pursuant to
the Commercial Rules then in effect of the American Arbitration Association. In
the event that any dispute arising out of this Agreement may not be arbitrated
under applicable law (which, for purposes of this Agreement, shall be deemed to
include actions for temporary injunctive relief to enforce the provisions of
Article 8 hereof), litigation concerning such dispute shall be brought and
maintained only in the state or federal courts having jurisdiction in Denver,
Colorado. The Company and its successors shall reimburse Executive for any legal
expenses and arbitration expenses that he may reasonably incur pursuant to this
clause in the event that he prevails in any such dispute.

 

10



--------------------------------------------------------------------------------

10.6 Severability. If one or more parts of this Agreement are declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any part of this Agreement not declared to be
unlawful or invalid. Any part so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
part to the fullest extent possible while remaining lawful and valid.

10.7 409A Savings Clause. The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and the provisions of this Agreement shall be
construed and administered in accordance with such intent. To the extent such
potential payments or benefits could become subject to Code Section 409A, the
parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. If the parties are unable to agree on a
mutually acceptable amendment, the Company may, without Executive’s consent and
in such manner as it deems appropriate or desirable, amend or modify this
Agreement or delay the payment of any amounts hereunder to the minimum extent
necessary to meet the requirements of Code Section 409A.

10.8 Amendment/Waiver. This Agreement shall not be amended or modified except by
written instrument executed by the Company and Executive. A waiver of any term,
covenant or condition contained in this Agreement shall not be deemed a waiver
of any other term, covenant or condition, and any waiver of any default in any
such term, covenant or condition shall not be deemed a waiver of any later
default thereof.

10.9 Notices. All notices hereunder shall be in writing and delivered by hand,
by nationally-recognized delivery service that guarantees overnight delivery, or
by first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Company, to    QEP Resources, Inc.    Independence Plaza   

1050 17th St, Suite 500

Denver, CO 80265-1050

   Attention: General Counsel If to Questar, to    Questar Corporation    180
East 100 South    Salt Lake City, UT 84111    Attention: General Counsel
If to Executive, to:    Executive at his last known address on the Company’s
records.

Either party may from time to time designate a new address by notice given in
accordance with this Section. Notice shall be effective (a) upon receipt by
addressee when hand-delivered; (b) the next business day or day designated for
delivery if by overnight delivery; (c) the fifth day after deposit in the United
States mail if sent by first-class, registered or certified mail.

 

11



--------------------------------------------------------------------------------

10.10 Counterparts and Facsimile Signatures. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument. A facsimile
signature may be accepted as an original signature.

10.11 Entire Agreement. Except as provided elsewhere herein and except for the
other documents and agreements contemplated in accordance herewith, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter, including, without limitation the
Questar Employment Agreement.

10.12 Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the state of Colorado, without regard to its choice
of law principles.

10.13 Survival of Executive’s Rights and Obligations. All of Executive’s rights
and obligations shall survive Executive’s Termination of Employment and/or the
termination of this Agreement.

10.14 Effectiveness. This Agreement shall become effective upon the Distribution
Date. Notwithstanding anything contained herein, in the event that the
Separation Agreement is terminated or the Distribution otherwise does not occur
for any reason, this Agreement shall automatically, and without notice,
terminate without any obligation due to any party and the provisions of this
Agreement shall be of no force or effect.

10.15 Termination of Questar Employment Agreement. Executive hereby resigns from
his position as an officer, employee and/or director of Questar, including,
without limitation, Executive’s position as a member of the Questar Employee
Benefits Committee, and Questar hereby accepts such resignation, effective as
the Distribution Date. Executive acknowledges and agrees that he will have no
further duties or responsibilities and no further authority on behalf of Questar
after the Distribution Date, other than as specifically set forth herein.
Executive and Questar agree that the Questar Employment Agreement shall
terminate and shall cease to be of further force or effect upon the Distribution
Date and that such termination shall not constitute a Termination of Employment
or a Change of Control under the Questar Employment Agreement. Executive agrees
to waive and release any and all rights, claims, costs, expenses or damages
under the Questar Employment Agreement. Equity granted to Executive under the
Questar Employment Agreement will be adjusted pursuant to the Employee Matters
Agreement and shall continue to vest according to its terms.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

QEP RESOURCES, INC. By:  

/s/ Charles B. Stanley

  Charles B. Stanley   President and Chief Executive Officer EXECUTIVE

/s/ Richard J. Doleshek

Richard J. Doleshek QUESTAR CORPORATION By:  

/s/ Keith O. Rattie

  Keith O. Rattie   Chairman, President and Chief Executive Officer

 

13